DETAILED ACTION
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:  
The prior art of record fails to disclose a moisture removal and condensation and humidity management apparatus incorporated into a breathing circuit arranged between a patient and a ventilator, comprising: a dividing wall formed between the inner tube and outer tube in the annular space to divide the dry gas conduit into a first, delivery conduit for flow of dry gas from a first end of the apparatus to a second end of the apparatus, and a second, return conduit for flow of dry gas from the second end of the apparatus to the first end of the apparatus, wherein the dry gas flow is coupled from a dry gas source to one or more input ports which feed the dry gas flow into the dry gas conduit, wherein the dry gas flow exits via an exit port to the ambient environment surrounding the apparatus, wherein the breathing circuit tubing comprising said permeable portion and said dry gas conduit is an expiratory limb of said breathing circuit disposed between the patient and the ventilator, and wherein said expiratory limb comprising said permeable portion of the breathing circuit tubing is downstream of the patient and upstream of the ventilator.  These limitations in combination with the rest of the limitations of claim 1 are not reasonably taught or suggested by the prior art of record.
Similarly, the prior art fails to teach a moisture removal and condensation and humidity management apparatus incorporated into a breathing circuit arranged between a patient and a ventilator, comprising: a dividing wall formed between the inner tube and outer tube in the annular space to divide the dry gas conduit into a first, delivery conduit for flow of dry gas from a first end of the apparatus to a second end of the apparatus, and a second, return conduit for flow of dry gas from the second end of the apparatus to the first end of the apparatus, wherein the dry gas flow is coupled from a dry gas source to one or more input ports which feed the dry gas flow into the dry gas conduit, wherein the dry gas flow exits via an exit port to the ambient environment surrounding the apparatus,  wherein the breathing circuit tubing comprising said permeable portion and said dry gas conduit is an expiratory limb of said breathing circuit disposed between the patient and the ventilator. These limitations in combination with the rest of the limitations of claim 21 are not reasonably taught or suggested by the prior art of record.
The prior art of record fails to disclose a method of removing moisture or controlling condensation in a breathing circuit, comprising: a dividing wall formed between the inner tube and outer tube in the annular space to divide the dry gas conduit into a first, delivery conduit for flow of dry gas from a first end of the apparatus to a second end of the apparatus, and a second, return conduit for flow of dry gas from the second end of the apparatus to the first end of the apparatus, wherein the breathing circuit tubing comprising said permeable portion and said dry gas conduit is an expiratory limb of said breathing circuit disposed between the patient and the ventilator, and wherein said expiratory limb comprising said permeable portion of the breathing circuit tubing is downstream of the patient and upstream of the ventilator; wherein the dry gas flow is coupled from a dry gas source to one or more input ports which feed the dry gas flow into the dry gas conduit, wherein the dry gas flow exits via an exit port to the ambient environment surrounding the apparatus.  These limitations in combination with the rest of the limitations of claim 18 are not reasonably taught or suggested by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATOYA M LOUIS whose telephone number is (571)270-5337. The examiner can normally be reached M-F 1 pm-11:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on 571-272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LaToya M Louis/Primary Examiner, Art Unit 3785